Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER STATEMENT
Claim 1 is presented for examination on 02/25/2021. Applicant filed a preliminary amendment on 03/03/2021 cancelling the claim 1 and adding new claims 2-16 in the amendment.  Therefore, the claims 2-11 are pending.

Priority
Acknowledgement is made this application is a CON of 16/710,658 filed on 12/11/2019  PAT 10,970,782 which is a CON a CON of 15/791,000 filed on 10/23/2017  PAT 10,552,906 which is a CON of 14/251,556  filed 04/11/2014 PAT 9,830,52 which is a CON of 13/627,983 filed 09/26/2012 PAT  8,738,506 which is a CON of 13/182,231 filed 07/31/2011 PAT 8,301,549 which is a CON of 13/013,798 filed 01/25/2011 PAT 8,001,038 which is a CON of 12/893,324 filed 09/29/2010 PAT 7,904,379 which is a CON 12/579,197 filed 10/24/2009 PAT 7,831,506 which is a CON of 10/675,449 filed 09/30/2003 PAT 7,624,063.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	
As per claims, the claim recites “wherein the plurality of transmission modes includes a first mode of transmission transmitting consolidated market data for the tradeable object at a first time interval when the monitored bandwidth usage exceeds a bandwidth threshold and a second mode of transmission transmitting consolidated market data for the tradeable object at a second time interval when the monitored bandwidth usage does not exceed the bandwidth threshold” 
when the Specification describes
[0047] If the available bandwidth has not been surpassed, then the first mode of transmission may still be used. More specifically, update messages for every change in the order book may continue to be provided. For example, assume that the bandwidth limit is set to J megabits per second. During which, the market is moving fast causing a large number of updates to be created and put out onto communication link 206 equal to K megabits per second. If the bandwidth monitor 202 determines that K megabits per second is less than J megabits per second, then update messages may still be used to distribute market information. In other words, the bandwidth has not been surpassed.
[0048] If the available bandwidth has been surpassed, then a second mode of transmission may be applied. Namely, update messages (or snapshots in an alternative embodiment) are provided at a predetermined time interval per block 308. Using the example set forth in the paragraph above, if the bandwidth monitor 202 determines that K megabits per second is greater than J megabits per second, then the second mode of transmission is preferably applied. In other words, update messages (or snapshots in an alternative embodiment) are provided at predetermined intervals. Preferably, the predetermined intervals can be any value so long as the intervals are far enough apart so as not to cause the bandwidth limit to be exceeded. For example, one way to calculate the predetermined intervals (with units in seconds) is to divide the number of megabits an update is equal to by the bandwidth limit (e.g., units are in bits/second). Then, according to this example, an interval would equal 0.1 ms if the bandwidth limit was 1 megabits per second and an update is 100 bits. However, this is just an example, and it should be understood that the present invention is not limited to how the predetermined interval is calculated.


The written description only supports “If the available bandwidth has not been surpassed, then the first mode of transmission (update message) may still be used”, and “If the available bandwidth has been surpassed, then a second mode of transmission, (snapshot) may be applied.”
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitation is disclosed, otherwise the limitation would constitute a new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-16 of instant application  are rejected on the ground of non-statutory double patenting over claims 1-10 of U. S. Patent No. 10,970,782 and previous parent patents as listed above.
The subject matter claimed in the instant application is fully disclosed in the patent ‘782 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
“monitoring bandwidth usage of a communication link between the computing device and a client device; transmit to the client device via the communication link streaming market data for at least one tradeable object, the streaming market data being transmitted in a selected mode of a plurality of modes; dynamically select a selected mode of transmission according to the bandwidth usage of the communication link, where the selected mode of transmission includes: a first mode of transmission transmitting a market data snapshot for the at least one tradeable object at a predetermined interval according to the bandwidth usage exceeding a bandwidth threshold, and a second mode of transmission transmitting market update messages for the at least one tradeable object according to the bandwidth usage not exceeding the bandwidth threshold.”
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and US Patent 10,970,782 consists of similar limitation with respect to a method and a system for improved Distribution of Market Information as listed above.
The independent claim 2 of instant application essentially consists of features listed in claim 1 of patent ‘782 as listed above. The patent ‘782 claims do not include limitations of “transmitting consolidated market data for tradable object…for first time interval…. and second time interval” as recited in the instant application.  
The omission of an element as described above for the patent ‘782 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 2-16 of the instant application are not identical to claims 1-10 of US Patent No. 10.970,782, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Bauman (U.S. Patent No. 6,046,979) teaches method and apparatus for controlling the flow of variable-length packet through a multi-port switch.
	Chawla et al. (U.S. Patent No. 6,876,668) teach apparatus and method for dynamic bandwidth allocation.
	Cao et al. (U.S. Patent No. 6,785,291) teach apparatus and method for channel assignment of packet flows.
	Choudhary et al. (U.S. Pub No. 5,541,912) teach dynamic queue length thresholds in a shared memory ATM switch.
	Davis (U.S. Patent No. 5,566,175) teaches asynchronous transfer mode data transmission system.
	Dutta (U.S. Patent No. 6,130,887) teaches methods of dynamically switching return channel transmissions.		
	Goguen et al. (U.S. Patent No. 6,665,273) teach dynamically adjusting multiprotocol label switching (MPLS) traffic engineering tunnel bandwidth. 
	Khan et al. (U.S. Patent No. 6,400,954) teach methods and systems for mode selection based on access network capacity.
	Mott (U.S. Patent No. 7,161,907) teaches system and method for dynamic rate flow control.
	Sriram (U.S. Patent No. 5,463,620) teaches bandwidth allocation, transmission, and congestion avoidance in broadband asynchronous transfer mode network.
	Taylor (U.S. Pub No. 2003/0214966) teaches method of maximizing use of bandwidth for communicating with mobile platform.
	Zornack (U.S. Patent No. 6,731,680) teaches method of change from a first transmission path and/or transmission mode to a second transmission path and/or transmission mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        06/30/2022